On Motion to Dismiss.
The opinion of the Court was delivered by
Bermudez, C. J.
The appellee asks the dismissal of this appeal.
1. Because the bond which is for one hundred dollars, is not for the amount fixed by the court, viz : six hundred dollars.
2. Because the amount in controversy is less than two thousand dollars.
I.
The order granting the appeal, fixed two amounts: six hundred dollars if the appeal be suspensive; one hundred dollars if devolutive only.
The amount for which the bond was furnished, if insufficient for a suspensive appeal, satisfies the law, for a devolutive appeal. It was optional with the plaintiffs to have taken and perfected either appeal. They have elected the devolutive appeal and have given the bond required by the court for such appeal.
II.
The plaintiffs distinctly claim the ownership of 920 acres of lafid, alleged to bo worth over two thousand dollars, and in this Court an affidcwii is filed in verification of the averment.
The motion to dismiss is overruled.